—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered April 15, 1998, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a predicate felony offender, to a term of 7 to 14 years, unanimously reversed, on the law, and the matter remanded for a new trial.
A new trial is necessary in this matter because the entire transcript of defendant’s three-day trial was irretrievably lost, and the trial court’s written account of the trial proceedings, which it had to provide without the assistance of either the prosecutor’s or defense counsel’s affirmations documenting their recollections of the trial, is concededly insufficient to permit effective appellate review.
The People, having agreed to a reconstruction hearing based *146upon affidavits and then failing to provide any such affidavit, cannot now properly seek an additional reconstruction hearing with an affirmation submitted after this appeal was perfected. Concur — Buckley, P.J., Andrias, Saxe, Lerner and Marlow, JJ.